In a proceeding to review a determination of the State Rent Administrator that a six-room apartment in a multiple dwelling is not exempt from control, the appeal is from an order denying the petition and dismissing the proceeding. Order reversed, without costs, determination annulled, and matter remitted to respondent for further proceedings not inconsistent herewith. Appellant claimed that the subject apartment was decontrolled under paragraph (h) of subdivision 2 of section 2 of the State Residential Rent Law (L. 1946, eh. 274, as amd.) and subdivision 11 of section 9 of the State Rent and Eviction Regulations, by reason of the fact that each of two former landlords had occupied the apartment for a period of one year prior to the date of renting. Respondent held that there was no owner-occupancy warranting exemption from control, since both of the former owners had let four of the six rooms to others. Insofar as the occupancy of Fisher, one of those owners, is concerned, respondent’s finding has substantial support in the record, and we agree that the cited provisions of the statute and regulations were not intended to apply to such an occupancy. However, there was insufficient proof before respondent as to the nature, extent and duration of the occupancy by Saunders, the other owner. Further proof on those questions should be taken by respondent who will then be in a better position to determine whether or not the occupancy by Saunders was sufficient to effect decontrol and to base his ruling upon legally sufficient evidence.— Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.